COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00449-CV


In re Texas Farmers Insurance           §   Original Proceeding
Company, Farmers Insurance
Exchange and Farmers Texas              §   From Probate Court No. 2
County Mutual Insurance Company
                                        §   of Tarrant County (2012-GD0023 5-2-B)

                                        §   January 30, 2014

                                        §   Opinion by Justice McCoy

                                     JUDGMENT

      This court has considered the petition for writ of mandamus filed by

Relators Texas Farmers Insurance Company, Farmers Insurance Exchange and

Farmers Texas County Mutual Insurance Company.           We conditionally grant

Relators’ petition. The stay will be lifted after the Real Party in Interest has

tailored the requests for production, Relators have produced a privilege log, and

Respondent has had an opportunity to review Relators’ documents. Writ will

issue only in the event that the parties and Respondent fail to comply within 30

days of the date of this judgment.
      It is ordered that Real Party in Interest, James Holiday, pay all costs of this

proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Bob McCoy___________
                                        Justice Bob McCoy